Citation Nr: 0317610	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  96-12 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


REMAND

On June 10, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The veteran's service-connected 
disabilities are: (1) neuropathy of the 
radial, ulnar and medial nerves of the 
left upper extremity with loss of power 
and function of left hand and wrist; (2) 
residuals of shell fragment wound to 
muscle groups XI and XII with loss of 
dorsiflexion of the right foot and loss 
of extension all toes and 2-inch 
shortening of the right lower extremity; 
(3) residuals of gunshot wound of muscle 
group V with fracture of the distal 
humerus with impaired flexion and 
extension of the left elbow (non-
dominant); (4) residuals of gunshot wound 
of muscle group XIV on the right; (5) 
post-traumatic stress disorder and pain 
syndrome related to gunshot wounds; (6) 
residuals of shell fragment wound of 
muscle group V, right, and mild damage 
and herniation of the right forearm 
(dominant); (7) lumbosacral degenerative 
disc disease secondary to the service-
connected right foot and right lower 
extremity disabilities; (8) multiple 
scars from gunshot wounds of the right 
forearm, left arm, right thigh and right 
lower leg; and (9) history of 
osteomyelitis of the right lower leg.   
Make arrangements with the appropriate VA 
medical facility(ies) for the veteran to 
be afforded the following examinations: 
(a) an orthopedic  examination to assess 
the service-connected disabilities 
involving the both upper extremities and 
the right lower extremity, to include the 
wound scars and osteomyelitis; and 
degenerative disc disease; (b) a 
neurological examination to assess the 
service-connected lumbosacral 
degenerative disc disease, neuropathy of 
the left upper extremity, and any 
neurological impairment from the 
gunshot/shell fragment wounds of the 
right upper and left lower extremities; 
(c) an examination for PTSD and pain 
syndrome.  

2.  Send the claims folder to the 
examiners for review, the receipt of 
which should be acknowledged in the 
examination reports.  Any indicated 
studies, such as X-rays, 
electrodiagnostic studies, and imaging 
scans, should be performed.  The 
examiners should report all current 
complaints and objective findings.  

3.  In regard to the orthopedic 
examination, specific findings should 
include the following:  Range of motion 
in degrees of arc of the lumbosacral 
spine, the joints of both upper 
extremities, and the right lower 
extremity joints, with comment on any 
functional limitations, such as objective 
evidence of pain, which further limits 
motion, in light of the provisions of 38 
C.F.R. §§ 4.40, 4.45.  The orthopedic 
examiner should also comment on the 
residual gunshot/shell fragment wound 
scars in respect to whether they are 
symptomatic or result in functional 
limitation and, if so, in what way.  The 
examiner also should note whether there 
are any ascertainable residuals of 
osteomyelitis of the right lower 
extremity.  

4.  In regard to the neurological 
examination, the examiner should address 
the following matters: 

The neurological examiner should note, in 
regard to degenerative disc disease, 
whether the veteran has symptoms 
compatible with sciatic neuropathy with 
characteristic pain, demonstrable muscle 
spasm, absent ankle jerk, or any other 
neurological findings appropriate to the 
site of the diseased disc; and the 
frequency and duration of any attacks.  
The examiner also should examine the 
veteran's extremities to assess the 
service connected neuropathy of the left 
radial, ulnar and medial nerves with loss 
of power and function of the left hand 
and wrist, and any nerve abnormalities of 
the right upper extremity and left lower 
extremity due to the gunshot/shell 
fragment wounds.  If electrodiagnostic 
tests are indicated, they should be 
accomplished.  

5.  Both examiners must assess the impact 
of the service-connected disabilities on 
the veteran's ability to obtain and 
maintain gainful employment without 
consideration of his and comment on 
whether the veteran is unable to work due 
to his service-connected physical 
disabilities.

6.  A board certified or otherwise well-
qualified psychiatrist should perform the 
psychiatric examination.  Please provide 
the following narrative to the 
psychiatric examiner:  The claims file 
should be reviewed in its entirety to 
become familiar with the veteran's 
psychiatric disability on a longitudinal 
basis, since there is evidence that his 
service-connected PTSD and pain syndrome 
are in part related to non-service 
related motor vehicle accidents.  If 
deemed warranted, psychological studies 
should be accomplished.  The psychiatric 
examiner should report all psychiatric 
symptoms and manifestations so as to 
adequately address the rating criteria 
for psychiatric disorders and provide 
diagnoses for all psychiatric disorders 
found.  If there are any psychiatric 
disorders deemed to be unrelated to the 
service-connected PTSD and pain syndrome, 
the examiner should try to specify which 
symptoms are associated with each of the 
disorders.  In that regard, the record 
reflects that in addition to diagnoses of 
PTSD and pain disorder, there also is 
evidence of an anti-social personality 
disorder.  Please note there also is 
evidence that the pain syndrome is in 
part due to the service- connected 
gunshot wounds and in part due to post-
service motor vehicle accidents and that 
the accidents reportedly worsened PTSD.  
If, after reviewing the entire claims, 
file the examiner can ascertain the 
extent to which the current level of PTSD 
and pain syndrome is due to the non-
service connected motor vehicle accidents 
such should be discussed and considered 
in assessing a Global Assessment of 
Functioning (GAF Score).  The examiner is 
asked to include a definition of the 
numerical GAF score assigned, as provided 
in DSM IV.  The examiner should also 
comment on the extent to which PTSD and 
any related disorders affect occupational 
and social functioning, without 
consideration of any unrelated disorder.  
		

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


